REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “decoding the first frame to identify the first frame as one of an inter-network frame, an intra-network uplink frame, or an intra-network downlink frame; in response to identifying the first frame as the intra-network downlink frame, identifying a destination of the first frame as the multi-link station or an other station; and in response to identifying the destination of the first frame as the other station, resuming the second backoff countdown” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Claim 20 includes analogous limitations and is therefore similarly allowable over the prior art of record.  
Regarding claim 22, the prior art of record does not disclose or render obvious the limitations of “decoding the first frame to identify the first frame as one of an inter-network frame, an intra-network uplink frame, or an intra-network downlink frame; and in response to identifying the first frame as the intra-network downlink frame, identifying a destination of the first frame as the multi-link station or an other station; and in response to identifying the destination of the first frame as the multi-link station, suspending the second backoff countdown” in combination with all other claim limitations.  Therefore, claim 22 is allowable over the prior art of record.  
2-9 and 21 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 10, 2022